PER CURIAM:
In the absence of any facts which would permit us to significantly and properly distinguish Heinecke Instruments Company v. Republic Corporation, 543 F.2d 700 (9th Cir. 1976), In re Staff Mortgage, etc.; Huffman v. Wikle, 550 F.2d 1228 (9th Cir. 1977), In re Bruce Farley Corporation; Starr v. Bruce Farley Corporation, 612 F.2d 1197 (9th Cir. 1980), and In re Staff Mortgage, etc.; Greiner v. Wilke, 625 F.2d 281 (9th Cir. 1980) (and there are none), the judicial panels of this court are bound by the principles announced and followed in those decisions. This is true whether we apply “law of the case,” “stare decisis,” or “collateral estop-pel” principles. (See Greiner v. Wilke, supra, at 282-283, applying stare decisis principles.)
Contrary to appellants’ assertion, the issue of “general intangibles” as applied to the instruments involved here and in the cases cited above, has been presented to and decided by this court adversely to appellants’ claims. Greiner v. Wilke, supra, at 284, footnotes 1, 2, and 3.
The extensive and fruitless litigation and relitigation of these same issues in this bankruptcy proceeding must come to a halt.
*968The judgments below are
AFFIRMED.